By the Court.

The answer should be construed as admitting the partnership of the four defendants, and that three of the partners nade the contract sued upon, but as denying its validity, for the illeged reason that, by the written articles of agreement, the fourth partner, Bock, was to have exclusive authority to make such con-, iraets; that this was known to the plaintiff, and that Bock never consented to this contract. The burden of proving that the contract, nade by the three partners was invalid was upon the defendants, md there was no error in excluding evidence offered to that end as i part of the cross-examination of the plaintiff’s witnesses, nor in re-piiring proof of plaintiff’s knowledge of this feature of the partnership contract before allowing other evidence upon this point. The svidenee sustains the finding that the plaintiff performed the service ¡ontracted for, although she did not act in any play during the week n question, she not having been called upon to do. so. The contract. *30was for service as an actress for a period of about six months, at a .■stipulated price per week, and it is immaterial that during a particular week her active service was not required.
There is no material error in the case, and the order refusing a .new trial is affirmed.